DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Objections
Numbering of claim is not consecutive. Claim number 4 is missing.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 1-3, 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Armstrong (US Patent No. 10,225,029), and further in view of Schnepel (US Patent Application Publication No. 2008/0092721).
Regarding claim 1, Armstrong teaches a method comprising:
analyzing, by a computing device (col. 3 ll. 45-col. 4 ll. 4), an audio file (col. 2 ll. 47-50, col. 6 ll. 4-17), and determining attributes of the audio file, the attributes comprising information related to features of the audio file (col. 4 ll. 5-24, ll. 38-57, col. 6 ll. 18-29 analyzing and determining different characteristics of audio);
determining, using the computing device, portions of the audio file that are eligible for mixing and portions that are ineligible (col. 5 ll. 24-53, col. 6 ll. 18-29 determining music, advertisement, talking, silence portions) (col. 2 ll. 35-col. 8 ll. 67 for complete details).
Armstrong teaches generating, using the computing device, mixing audio data consistent with the determinations of the eligible and ineligible portions (col. 5 ll. 44-53, col. 6 ll. 29-48), but Armstrong does not explicitly teach instructions for mixing audio data.
However, in the similar field, Schnepel teaches analyzing and determining parts of audio file (Paragraphs 0027-0028, 0034, 0037), and providing instructions for mixing 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to modify Armstrong specifically to provide instructions for mixing audio parts as taught by Schnepel in order to enable “an audio editing application that employs aggregation rules applicable to the parts of a song to produce a logical sequence of musical parts based on the type of the parts” (Schnepel, Paragraph 0007).
Regarding claim 2, Armstrong teaches the instructions are used to generate a stream of audio data that is output to a file or delivered to a network (col. 6 ll. 29-48, col. 7 ll. 26-3, ll. 52-57). Schnepel teaches the instructions are used to generate a stream of audio data that is output to a file or delivered to a network (Paragraph 0022).
Regarding claim 3, Armstrong teaches the instructions are used to generate a stream of audio data which is sequenced to enable hitting the post at the beginning of an ineligible portion (col. 5 ll. 48-53, col. 8 ll. 43-49). Schnepel teaches the instructions are used to generate a stream of audio data which is sequenced to enable hitting the post at the beginning of an ineligible portion (Paragraphs 0032, 0035-0036, 0042 to fit in the duration desired and hit the beginning of the next part in a sequence of structure).
Regarding claim 5, Armstrong teaches the audio data mixing includes a sequence determination that is based on a set of formulae, the formulae comprising information for ordering audio data at predetermined times or intervals (col. 5 ll. 24-53, col. 6 ll. 18-48 time, interval and sequence order of mixing). Schnepel teaches the audio data mixing includes a sequence determination that is based on a set of formulae, the or intervals (Paragraphs 0031-0033).
Regarding claim 6, Armstrong teaches receiving input parameters from a user, the input parameters corresponding to at least some of the features and characteristics of the audio file (col. 4 ll. 58-col. 5 ll. 23 user input corresponds to different audio sections, col. 5 ll. 54-col. 6 ll. 53 user ID corresponds to music, news or any dynamic content). Schnepel teaches receiving input parameters from a user, the input parameters corresponding to at least some of the features and characteristics of the audio file (Paragraphs 0022-0024 user input at GUI corresponds to audio parts to be rearranged based on function and/or duration etc. of decomposed parts).
Regarding claim 7, Armstrong teaches the stream is a basis for a broadcast station (Figs. 7A-7C, col. 2 ll. 35-50, col. 4 ll. 11-24, col. 4 ll. 58-col. 5 ll. 23, col. 5 ll. 60-col. 6 ll. 3).
Regarding claim 8, Armstrong teaches including at least one multidimensional database that comprises a plurality of data structures for specific types of the audio features (Fig. 2 item 240, col. 5 ll. 44-col. 6 ll. 17). Schnepel teaches including at least one multidimensional database that comprises a plurality of data structures for specific types of the audio features (Fig. 1 item 140, Paragraphs 0025, 0028, 0031, 0037).
Regarding claim 9, Armstrong teaches the stream comprises song content and voice-over content (Fig. 6 item 245 including items 301, 303, 351, 352, col. 6 ll. 29-col. 7 ll. 16). Schnepel teaches the stream comprises song content and voice-over content (Figs. 3-5, Paragraphs 0029-0033).
Regarding claim 10, Armstrong teaches the audio file comprises third party content (Figs. 7A-7C items 702-706). Schnepel teaches the audio file comprises third party content (Paragraph 0001).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Thompson (US Patent Publication Application No. 2015/0358690) teaches determining gaps or commercials and backfilling it with user desired information.
Danieli (US Patent Publication Application No. 2006/0095262) teaches spotting undesired portions (words, phrases) and replacing them with silence or desired word or phrase.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEMANT PATEL whose telephone number is (571)272-8620. The examiner can normally be reached M-F 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


HEMANT PATEL
Primary Examiner
Art Unit 2653



/HEMANT S PATEL/           Primary Examiner, Art Unit 2653